IN THE SUPREME COURT OF PENNSYLVANIA
                              WESTERN DISTRICT


KENNAN EASLEY,                              :   No. 290 WAL 2016
                                            :
                    Petitioner              :
                                            :   Petition for Allowance of Appeal from
                                            :   the Unpublished Memorandum
              v.                            :   Opinion and Order of the
                                            :   Commonwealth Court at No. 2237 CD
                                            :   2015 entered on June 23, 2016,
PENNSYLVANIA BOARD OF                       :   affirming the Order Dated of the Board
PROBATION AND PAROLE,                       :   of Probation & Parole at Nos. JY-8670
                                            :   and Parole No. 256-GA entered on
                    Respondent              :   October 16, 2015


                                       ORDER



PER CURIAM

       AND NOW, this 21st day of June, 2017, the Petition for Allowance of Appeal is

GRANTED, the Order of the Commonwealth Court is VACATED, and this matter is

REMANDED to the Commonwealth Court for reconsideration in light of Pittman v.

Pennsylvania Board of Probation and Parole, __ A.3d __, 2017 WL 1489047 (Pa. filed

April 26, 2017).